Citation Nr: 1301451	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance.


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  The Veteran died in May 2008, and the Appellant is the Veteran's sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In July 2011, the Appellant failed to appear without good cause at a hearing she had requested before a Veterans' Law Judge traveling to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In October 2011, the Board determined that the Appellant reasonably raised the issue of entitlement to service connection for the cause of the Veteran's death.  As this claim had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board found that it did not have jurisdiction to adjudicate the merits thereof.  As such, the Board referred this claim to the AOJ for the appropriate action.

In the October 2011 remand, the Board found that the Appellant's August 2008 claim of entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance, was inextricably intertwined with the reasonably raised and referred claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 2307 (West 2002 & West 2012); 38 C.F.R. § 3.1600(a), (b) (2012).  Consequently, the Board found that adjudication of the above-captioned claim could not proceed until the AOJ adjudicated the outstanding issue of entitlement to service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

In so remanding the Appellant's above-captioned claim, the Board directed the AMC/RO to adjudicate the reasonably raised and referred claim of entitlement to service connection for the cause of the Veteran's death after all of the appropriate development had been undertaken.  Further, the Board directed the RO/AMC to return the claims file to the Board, but only "[a]fter the outstanding cause of death claim [was] either granted or the time to appeal the denial of the cause of death claim [had] run[.]"  

Following the Board's October 2011 remand, the RO undertook development of the reasonably raised claim of entitlement to service connection for the cause of the Veteran's death.  Then, in a July 2012 rating decision, the RO denied the claim of entitlement to service connection for the cause of the Veteran's death.  Notice of this decision was mailed to the Appellant, time-stamped July 31, 2012.

In an August 2012 supplemental statement of the case, the denial of the Appellant's claim of entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance, was continued.  This issue was then remitted to the Board for further appellant review.

As discussed above, in the October 2011 remand, the Board specifically directed the AMC/RO to wait to remit to the Board the Appellant's above-captioned claim until the reasonably raised claim of entitlement to service connection for the Veteran's cause of death was granted or the time to appeal the denial of that claim had expired. 

Generally, a claimant is able to timely file a notice of disagreement with a determination by the AOJ within one year from the date that the AOJ mails notice of the determination to the claimant.  38 C.F.R. § 20.302 (2012).  Given that the notice of the July 2012 rating decision was time-stamped July 31, 2012, the Appellant is able to timely submit a notice of disagreement with the July 2012 rating decision until July 31, 2013.  Id.
Based on the above, the Board finds that the RO did not comply with the directives of the Board's October 2011 remand by remitting to the Board the Appellant's above-captioned claim prior to the expiration of the appellate period following the July 2012 rating decision.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, a remand of the Appellant's claim of entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance, is required.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must place in abeyance the Appellant's claim of entitlement to burial benefits, to include plot or interment allowance and non-service connected burial allowance, until either the claim of entitlement to service connection for the cause of the Veteran's death is granted, or the appellate period following the denial of the claim of entitlement to service connection for the cause of the Veteran's death has expired, or until an appeal is filed that can be merged with the current appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

